Citation Nr: 1113456	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from March 1951 to March 1953.  Personnel records indicate that he had two military occupational specialties (MOSs), "90 MM Gun Crewman" and "Truck Driver."  The Veteran died in March 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that it has construed the appellant's November 2005 request for reconsideration of the September 2005 rating decision as a notice of disagreement in order to correct any possible prejudice caused by the RO's incorrect application of the new and material standard for reopening a previously denied claim in an April 2006 decision.

The appellant indicated on her May 2008 VA Form 9 that she wished to testify at a Board hearing.  In January 2010, she withdrew her request for a hearing.  

In an April 2010 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In November 2010, the Court granted a Joint Motion for Remand, vacating the April 2010 decision and remanding the claim to the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant argues that prior to military service, the Veteran had rheumatic fever which affected his heart.  She alleges that the Veteran's cardiac residuals of rheumatic fever were aggravated by military service and eventually led to the heart disease which resulted in his death.

Unfortunately, service treatment records are unavailable as noted in a July 2005 VA memorandum.  The Veteran was discharged from service in March 1953.  The first indication of heart problems in the record is a private treatment report dated in January 1972 which shows complaints of sudden onset of fluttering in the chest.  While the hand-written notations in this report are illegible, the appellant has contended that this episode was the Veteran's first heart attack.  She further contends that the Veteran suffered a second heart attack in 1980 and a third heart attack in 1993.  The appellant has not provided copies of private treatment records for each reported attack, and has declined VA assistance in obtaining them.

The Veteran was awarded nonservice-connected pension in August 1994.  In his January 1994 application for this benefit he reported a 20 plus year history of a heart condition and high blood pressure.  In the Veteran's application for Social Security disability benefits, he wrote that he first experienced hypertension in September 1971.  VA treatment records show heart problems as early as February 1993.  During the Veteran's lifetime, service connection was not in effect for any disorder.

The Veteran died in March 2004.  The death certificate lists the immediate cause of death as cardiac arrest with underlying causes of death as coronary artery disease and pulmonary hypertension.  Also, a March 2004 report from a private hospital listed the Veteran's cause of death as ischemic heart disease.   

A June 2004 Autopsy Report indicates that there was no definite acute cause of death, however, pulmonary findings showed evidence of moderate to severe pulmonary hypertension which, combined with obvious cardiomegaly most likely contributed to the Veteran's death.  A detailed description of the physical condition of the heart was included in the report, as well as the results of microscopic studies.

In an undated statement the Veteran's sister wrote that her brother was diagnosed with rheumatic fever and a heart murmur at the age of 17.  She reported that he missed a year of high school while prescribed bed rest.  The family was very surprised when the Veteran was accepted for military service in light of the cardiac diagnoses he carried as a result of the rheumatic fever.

In December 2006, the Veteran's treating physician, Dr. JGP, submitted a medical opinion regarding the cause of the Veteran's death and its relationship to service, at the request of the appellant.  He was confident that the Veteran did have rheumatic fever prior to service, and that it involved cardiac complications.  The appellant's account of events, based on the reports of the Veteran and his family, was typical of the disease.  However, Dr. JGP noted that not all such cases resulted in long term complications.  He reviewed the autopsy report and noted that the findings were consistent with severe atherosclerotic heart disease, and there were no findings showing hallmarks of rheumatic heart disease, such as mitral or aortic valve stenosis or insufficiencies.  He also did not believe such symptoms had been noted clinically either.  Dr. JGP indicated that since he did not know the Veteran's type of military service, he could "not say for sure that his [military] duty did not contribute to his heart problems."  Dr. JGP also indicated that it would be helpful to have the Veteran's long-term records from VA.

Given the uncertainty as to whether the Veteran's cardiac residuals of rheumatic fever were aggravated by military service and eventually led to the heart disease which resulted in his death, on remand an opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion as to whether it is at least as likely as not that the Veteran's cardiac residuals of rheumatic fever were aggravated by military service and eventually led to the heart disease which resulted in his death.  Complete rationale for all opinions expressed must be provided. 

The examiner's attention is specifically directed to the following:  the contentions of both the appellant and the Veteran's sister that the Veteran had rheumatic fever which affected his heart prior to military service, the Veteran's claim that he first experienced hypertension in September 1971, a private treatment report dated in January 1972 which shows complaints of sudden onset of fluttering in the chest, a March 2004 death certificate listing the immediate cause of death as cardiac arrest with underlying causes of death as coronary artery disease and pulmonary hypertension, a March 2004 report from a private hospital listing the Veteran's cause of death as ischemic heart disease, a June 2004 Autopsy Report indicating that there was evidence of moderate to severe pulmonary hypertension which, combined with obvious cardiomegaly most likely contributed to the Veteran's death, the December 2006 from Dr. J.P.G. indicating that since he did not know the Veteran's type of military service, he could "not say for sure that his [military] duty did not contribute to his heart problems" and also indicating that it would be helpful to have the Veteran's long-term records from VA, and the Veteran's service personnel records indicating that he had two MOSs, "90 MM Gun Crewman" and "Truck Driver."     

2.  After completion of the above, review the expanded record and determine if the claim can be granted.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


